Voto disidente en parte y concurrente en parte emitido por el
Juez Presidente, Señor Trías Monge,
al que se une el Juez Asociado, Señor Irizarry Yunque.
San Juan, Puerto Rico, a 31 de mayo de 1977
El señor Irizarry Fernández sufrió un accidente del tra-bajo hacia fines de 1974. Ocurrió la lesión al levantar un saco de habichuelas de cien libras. Se le reconoció al obrero un cinco por ciento de incapacidad general por una condición de esguince lumbosacral.
Unos seis meses después de haber sido dado de alta por el Fondo del Seguro del Estado, el señor Irizarry Fernández sufrió un segundo accidente en su hogar. Relata que cuando bajaba las escaleras de su casa sintió un fuerte dolor en la cintura y cayó por las mismas, sufriendo la fractura del brazo izquierdo y lesiones que agravaron su dolencia en la espalda, al extremo de requerir una operación de los discos.
El trabajador solicitó sin éxito compensación adicional del Fondo y luego recurrió en alzada a la Comisión Industrial. El perito médico de la Comisión expuso que a su juicio las lesiones sufridas en el accidente eran el resultado natural o directo de la lesión anterior. La Comisión le dio entero cré-dito a su testimonio, resolvió que se trataba de un accidente intercurrente o secuela compensable y en consecuencia ordenó al Fondo que le brindase al obrero la íntegra protección de la ley. El Fondo acudió ante nos en solicitud de revisión.
*119El Fondo del Seguro del Estado sostiene en esencia que el segundo accidente no es de índole intercurrente por haber ocurrido en el hogar y no hallarse para entonces el obrero bajo tratamiento médico. Consideramos que tal interpreta-ción es indebidamente restrictiva. No halla apoyo en la ley, la doctrina o la jurisprudencia.
En Admor., F.S.E. v. Comisión Industrial, 100 D.P.R. 363, 365 (1972), expresamos que el término “accidente intercu-rrente” significa que “una lesión subsiguiente, sea una agra-vación de otra anterior o una lesión distinta, es compensable, si es el resultado natural o directo de una lesión primaria compensable.” Para anular el derecho a compensación tiene que mediar una causa interventora que rompa la cadena de causalidad. 1 Larson, Workmen’s Compensation Law, sec. 13.00, pág. 192-59. Expone Larson:
“Cuando se demuestra que la lesión primaria ha surgido en el curso del empleo, toda consecuencia natural que fluye de ella surge asimismo en el curso del empleo, a menos que se deba a una causa interventora independiente atribuible a la propia con-ducta intencional del reclamante.” (Loe. cit.) (Traducción nues-tra.)
Véase: 6 Schneider, Workmen’s Compensation Law, 3a ed., 1948, págs. 53-54.
Estos principios no son de aplicación fácil. En ciertas situaciones es muy sencillo determinar si la lesión subsi-guiente es el resultado directo de una lesión primaria com-pensable. La relación de causalidad es claramente discernible. 1 Larson, op. cit., sec. 13.11, pág. 192.60 et seq. En otros, el proceso se complica. La cadena de causalidad es más larga. Aumenta la posibilidad de su rotura por una causa inter-ventora independiente. Cada situación de hechos ha de exami-narse por separado.
Las situaciones a las que se ha enfrentado hasta ahora el Tribunal pertenecen a órdenes relativamente simples. Hemos resuelto que las lesiones recibidas mientras el obrero se halla *120bajo tratamiento o en el curso de una visita al médico para dicho fin son compensables de haber sido causadas por una lesión primaria sufrida en un accidente del trabajo. Montaner v. Comisión Industrial, 57 D.P.R. 233 (1940); Cordero v. Comisión Industrial, 62 D.P.R. 429 (1943); Admor., F.S.E. v. Comisión Industrial, 100 D.P.R. 363 (1972). El Fondo del Seguro del Estado aparentemente considera que la definición de “accidente intercurrente” se limita a las cir-cunstancias de tales casos, (1) mas hemos visto que su ámbito es mayor, aunque no irrestricto. El hecho de que el segundo accidente ocurra en el hogar no impide compensación si el mismo es el resultado directo de una lesión primaria compen-sable. State Home & Training School v. Armstrong, 520 P.2d 1069 (Colo. App. 1974) (caída por escalera del sótano de la casa, relacionada con lesión compensable al pie derecho); Gower v. Mackes, 132 A.2d 880 (Pa. Supr. 1957) (caída en el hogar que ocasiona lesión permanente a la cadera, rela-cionada con lesión compensable a la rodilla); Unger & Mahon, Inc. v. Lindston, 9 A.2d 604 (Md. App. 1939) (caída en el hogar que ocasiona fractura de cadera relacionada con lesión compensable al tobillo); State Compensation Insurance Fund v. Industrial Accident Commission, 1 Cal. Rptr. 73 (App. 1959) (lesión sufrida con una sierra eléctrica en el hogar relacionada con lesión compensable al ojo). Tampoco es necesario que el obrero continúe bajo tratamiento médico por la lesión primaria, State Compensation Insurance Fund v. Industrial Accident Commission, supra,, o que se halle toda-vía empleado, Day v. Zenith Paper Stock & Rag. Co., 134 N.W.2d 4 (Minn. 1965); Abney & Eaves, Inc. v. Redeker, 303 *121P.2d 417 (Okla. 1956). Lo básico es el establecimiento de la indispensable relación causal entre las dos lesiones. La ter-minación del tratamiento médico es ciertamente un factor, junto a otros, para resolver si existe el nexo causal requerido en una situación específica, pero su presencia no derrota de por sí automáticamente un posible derecho a compensación.
El Fondo argumenta que el Art. 2 de la Ley de Compen-saciones por Accidentes del Trabajo, 11 L.P.R.A. see. 2, im-pide compensación por accidentes ocurridos en el hogar. Dicho artículo dispone que los beneficios de la Ley no pueden exten-derse a “aquellas personas que trabajen en sus domicilios.” Esta exclusión se refiere a todas luces a aquellos que recla-men compensación por una lesión primaria. Admor., F.S.E. v. Comisión Industrial, 101 D.P.R. 56 (1973). No hemos apli-cado nunca tal precepto a casos de accidentes intercurrentes.
La prueba en el caso de autos sostiene la determinación de la Comisión Industrial. El médico de la Comisión expresó que a su juicio el segundo accidente fue resultado de la le-sión primaria. El obrero declaró que sintió un fuerte dolor en la cintura inmediatamente antes de caer y que nunca recu-peró del todo de la primera lesión en la espalda. No se pre-sentó prueba para refutar estos testimonios. No hay otra base en el récord que demuestre que medió una causa inter-ventora. En tales circunstancias es nuestro deber sostener la determinación de compensabilidad.
—O—
Voto separado del
Juez Asociado Señor Díaz Cruz
al cual se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 31 de mayo de 1977
Un obrero que se lastimó la cintura al levantar un saco de habichuelas fue tratado y dado de alta por el Fondo del Seguro del Estado, reconociéndosele una incapacidad del 5% de las funciones fisiológicas generales por una condición de *122esguince lumbosacral. No regresó al trabajo; la CRUV le dio un apartamento y se acogió al programa de cupones de ali-mentos. Diez meses después, hallándose en su casa, y mientras se dirigía a echarle maíz a tres gallinas, le dio un dolor en la cintura y “tuvo que dejarse caer” por la escalera (Resolución de la Comisión, pág. 2). Hubo de ser operado de discos. Sobre este segundo accidente fueron testigos ante la Comisión el propio lesionado, su señora esposa y un médico que calificó la lesión subsiguiente como resultado natural o directo de la lesión primaria compensable. Con esta prueba la Comisión Industrial revocó al Fondo del Seguro del Estado que había negado compensación y ordenó se compensara el segundo acci-dente como “intercurrente”. Notamos la errónea aplicación del concepto “cuasi curso” del empleo enunciado en Admor., F.S.E. v. Comisión Industrial, 100 D.P.R. 363, 366 (1972), y expedimos orden para mostrar causa inclinados a revocar.
¿Podrá el Fondo del Seguro del Estado absorber la san-gría de una avalancha de “accidentes intercurrentes” com-pensables según la posición adoptada por el Juez Presidente? Bajo su doctrina se impone al Fondo la condición de asegura-dor ad perpetuam en incontables accidentes en la casa, en la barra, en el hipódromo, en la calle, en el avión hacia Nueva York y hasta presenciando el Desfile Puertorriqueño o la lle-gada del Concorde. El Fondo del Seguro del Estado sufre las estrecheces de nuestra economía y no debe desviar sus limi-tados recursos en detrimento de los disponibles para compen-sar las víctimas de accidentes primarios.
No veo “distinción mecánica” en restringir la compensa-bilidad del accidente intercurrente a lesiones recibidas mien-tras el obrero se halla bajo tratamiento o en el curso de una visita al médico, siguiendo los precedentes,(1) que es la posi-ción del Administrador. Esta clasificación responde a la nece-*123si dad de comprobar la legitimidad de la reclamación, (2) de limitar la compensación a casos cubiertos por primas impues-tas y pagadas, y a su obligación de proteger la integridad funcional del Fondo. Aquí tenemos un obrero dado de alta con mínima incapacidad (5%) que sufre un accidente casero, compitiendo en la participación de fondos digamos contra la viuda y los hijos de un obrero que muere o se incapacita total-mente en el trabajo.
La teoría de accidente intercurrente ha de contenerse dentro del propósito vital de la Ley de Compensaciones por Accidentes del Trabajo. Se exceptúan expresamente (de sus disposiciones), Art. 2 (11 L.P.R.A. see. 2) aquellos obre-ros cuya labor sea de carácter accidental o casual y no esté comprendida dentro del negocio, industria, profesión u ocupación de su patrono y además aquellas personas que tra-bajen en sus domicilios. En puro principio de provisión de remedio social nadie podrá discutir el derecho al mismo por los trabajadores casuales y los de domicilio. En un país con tan alto índice de desempleo como el nuestro, el trabajo casual y el que se hace en la casa es fuente tradicional de subsis-tencia. Es mucho más respetable el derecho de estos trabaja-dores excluidos que el reclamo del recurrido que se cae por la escalera de su casa “cuando iba a echarle maíz a tres ga-llinas que tenía.” Esta Ley hay que interpretarla en con-*124frontación con las realidades socioeconómicas de nuestro medio. Ante estas realidades, y para preservar la solvencia del Fondo para atender a accidentes primarios se resignó el legislador a exceptuar los trabajadores casuales y a domicilio. No fue un discrimen desalmado contra estos obreros, fue una medida de previsión impuesta por los limitados recursos del Fondo al que no puede imponerse la carga onerosa de cubrir accidentes por los que no se han computado ni cobrado pri-mas, ni responsabilidad por accidentes ocurridos en sitios donde el Fondo no supervisa las condiciones de seguridad y sobre los cuales se dificulta la investigación depuradora. Todo ese cuidadoso diseño del legislador para que no se pierda el limitado efecto de este remedio social, (3) se desploma con la indebida ampliación del concepto de accidente intercurrente. El Derecho no es caldo para tubo de ensayo; es savia de bienestar y orden de la sociedad en que aflora. El Fondo del Seguro del Estado no debe estar amarrado como asegurador por vida con todo obrero a quien se le reconozca una incapa-cidad, aunque sea la nominal de 5%, obligado a hacer reservas en su presupuesto para compensar accidentes intercurrentes aunque ocurran en Disneyland o en la Torre de Pisa. Esto resultaría en la creación de una cantera de reclamaciones in-meritorias, prolífera y detrimental para el orden jurídico en general.
Los remedios sociales deben administrarse con austero sentido de proporción y de equidad. Mermar el acervo del Fondo del Seguro del Estado destinado al alivio de situaciones trágicas en la vida del trabajador y sus dependientes, desviar esos contados recursos hacia una gama infinita de accidentes “intercurrentes”, es hacer trizas la intención legislativa e ignorar nuestra realidad.
Nótese que el concepto “accidente intercurrente” se halla acogido en el Art. 3 de la Ley (11 L.P.R.A. see. 3) bajo el *125epígrafe “Incapacidades Preexistentes” con un lenguaje que lo enlaza al curso del empleo y al diseño integral de la Ley y ha crecido, no por disposición legislativa, sino por ampliación liberal en la jurisprudencia de lo que es “curso del empleo”. Cotto Valdés v. Comisión Industrial, 105 D.P.R. 409 (1976). Así lo había sostenido este Tribunal hasta ahora al resolver: “Cuando la lesión posterior a una lesión inicial compensable surge de una actividad en el ‘quasi curso’ del empleo, como es el caso de la lesión sufrida con motivo de una caída en el curso de una visita al médico para tratamiento de la lesión inicial, esta segunda lesión es compensable por considerarse que surge ‘en el curso del empleo’ o que tiene una relación causal con el accidente original.” Admor., F.S.E. v. Comisión Industrial, 100 D.P.R. 363, 366 (1972).
Por no haber ocurrido el segundo accidente ni en el curso ni en el “quasi curso” del empleo, no es accidente intercu-rrente compensable. Mi respeto y simpatía humana por los obreros que sufren lesiones o se inutilizan, o que pierden la vida por accidentes del trabajo (Art. 2 de la Ley) no me per-miten dar paso a aspiraciones de terceras personas en erosión de este remedio social que en Puerto Rico todavía no alcanza a compensar a plenitud los trabajadores víctimas de acciden-tes primarios y a su familia.
Concurrimos sólo en el resultado de revocación de la reso-lución revisada porque la sentencia ha debido ajustarse al principio aquí enunciado, prescindiendo del aspecto casuís-tico que la ciñe al valor de la prueba presentada.

(x) De aceptarse la posición del Fondo se llegaría a conclusiones curio-sas. El Fondo acepta que de ocurrir la segunda lesión rumbo al dispensario procedería a otorgar compensación. En el caso presente, la caída sucede al dirigirse el obrero a darles maíz a unas gallinas. Si hubiese ocurrido en exactamente la misma forma y el mismo lugar, pero camino al dispensario, el derecho a compensación es incuestionable. No hay cabida en un sistema jurídico justo para este género de distinciones mecánicas.


(1)Montaner v. Comisión Industrial, 57 D.P.R. 233 (1940); Cordero v. Comisión Industrial, 62 D.P.R. 429 (1943); Admor., F.S.E. v. Comisión Industrial, 100 D.P.R. 363 (1972).


(2)Hay intercurrentes con características de “accidentes exceptuados” (11 L.P.R.A. see. 5). El Art. 4 de la Ley (11 L.P.R.A. see. 5) enmendado en 1962 declara:
“No son accidentes compensables del trabajo y no darán por consi-guiente, derecho a compensación al obrero o empleado o a sus beneficiarios de acuerdo con este Capítulo, los que ocurren en las siguientes circunstan-cias:
“(1) Al tratar el obrero o empleado de cometer un delito o de lesionar a su patrono o a cualquier otra persona, o cuando voluntariamente se causare la lesión.
“(2) Estando el obrero o empleado embriagado, siempre que la em-briaguez fuere la causa del accidente.
“(3) Cuando la imprudencia temeraria del obrero o empleado haya sido la única causa de la lesión.”


(3)EI recurrido declaró ante la Comisión que recibe el beneficio de otro programa social: cupones de alimentos.